                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                          NO. 5:15-CR-00019-FL

UNITED STATES OF AMERICA               :
                                       :
             v.                        :
                                       :
BRETT MAYHEW                           :

                               ORDER OF FORFEITURE

      WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement by the

defendant on February 14, 2019, and further evidence of record as presented by the

Government, the Court finds that the following property is hereby forfeitable

pursuant to 18 U.S.C. § 924(d)(1), made applicable to this proceeding by virtue of

28 U.S.C. ' 2461(c), as firearms and ammunition used in a knowing violation of

18 U.S.C. § 924(c)(1)(A), to wit:

      a) A Smith and Wesson, model SW9VE semiautomatic handgun, serial

           number DUM1844;

      b) A High Point, model 999, 9mm rifle, serial number E19837;

      c)   A Mossberg, model 500A, 12 gauge shot gun, serial number T357062;

      d) A Mossberg, model 500A, 12 gauge shotgun, serial number L540176; and

      e) Any and all ammunition.

      AND WHEREAS, by virtue of said Memorandum of Plea Agreement, the

United States is now entitled to possession of said personal property, pursuant to

Fed. R. Crim. P. 32.2(b)(3).

                                           1
         It is hereby ORDERED, ADJUDGED and DECREED:

         1. That based upon the Memorandum of Plea Agreement as to the defendant,

the United States is hereby authorized to seize the above-stated personal property,

and it is hereby forfeited to the United States for disposition in accordance with the

law, including destruction, as allowed by Fed. R. Crim. P. 32.2(b)(3). In accordance

with Fed. R. Crim. P. 32.2(b)(4)(A), this Order shall be final as to the defendant upon

entry.

         2.   That upon sentencing and issuance of the Judgment and Commitment

Order, the Clerk of Court is directed to incorporate a reference to this Order of

Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P.

32.2(b)(4)(B).

                           12thday of ________________,
         SO ORDERED. This ____          September       2019.




                                 _____________________________
                                 LOUISE W. FLANAGAN
                                 United States District Judge




                                          2
